DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/20 has been entered.

Response to Arguments
Applicant's arguments filed 09/10/20 have been fully considered but they are not persuasive. 
On pages 10-11 Applicant describes an example embodiment of the instant invention.
On pages 11-13 Applicant argues drawing objections, specification objections, and 112 rejections should be withdrawn.
The Examiner respectfully disagrees based on arguments, but agrees based on amendments to the claims and specification submitted 10/06/20 and withdraws these outstanding objections and rejections.

The Examiner respectfully disagrees based on arguments, but agrees based on amendments to the claims which cancels claim 28, submitted 10/06/20 and withdraws these outstanding rejections to claim 28.
On pages 15-16 regarding prior art rejections Applicant argues Ashihara doesn’t disclose that the “frame 15, 20, 30 and 50 has any belts extending entirely along an interior of the frame, let alone any belts that extend entirely along an interior of the frame to reinforce a stiffness of the frame and inhibit an impact of the frame and the user”.  
The Examiner respectfully notes that the meaning of this newly added claim limitation is so unclear that the Examiner cannot adequately make out what it means, and thus it is difficult to say if Ashihara does or does not disclose such a limitation. See 112 rejections below and the Examiner’s best understanding of how Ashihara might meet this limitation in the 103 rejections below. 
On page 16 Applicant argues the phrase “configured to” does not indicate that the claim limitations following are “intended use limitations that can be ignored”.
The Examiner respectfully points out to the Applicant that no part of the claim is ignored. However, if the claim language indicates that something is “configured” to do something (i.e. is “capable of” doing something), it is stated as an “intended use” limitation. In these situations, the claimed apparatus simply needs to be capable of performing the claimed “intended use” limitation. Such limitations are by no means ignored, but if the function can be performed by the prior art apparatus the limitation is met. The Examiner refers Applicant to MPEP 2114 (II): the manner of operating the 
On page 17 Applicant argues further that Ashihara fails to teach “two belts, namely a bone belt and a joint belt that intersect at a joint mounting portion, where the joint belt extends perpendicular to the bone belt”. Applicant argues only the waist belt 11 intersects with the bone belt 14 at the joint mounting portion 13R, but these belts are not perpendicular to one another, “let alone perpendicular to each other and extend entirely on the interior of the frame”.
The Examiner respectfully agrees that Ashihara fails to teach this limitation, but points out that such a limitation does not appear to impart anything other than a shape change of the belt. The Examiner notes no part of the specification indicates that this “perpendicular” arrangement even exists, let alone imparts a benefit or structural significance to the claimed apparatus. See rejections below. 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-15, 18-19, 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it positively recites a part of the body.

Section 33(a) of the America Invents Act reads as follows:  


Claims 1-8, 10-15, 18-19, 21-27 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 positively recites “the parallel belt extending perpendicular to the bone belt about a waist of the user” which positively claims the “waist of the user”. The waist of a user is considered to be a part of a human organism and is accordingly not statutory subject matter.
Remaining claims are rejected for depending on claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-15, 18-19, 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is rejected for having new matter for claiming the at least one reinforcement belt extends “entirely along an interior of the frame”. There is no support for this in the originally filed specification or drawings, and is accordingly considered new matter. 
Further, the claim is rejected for having new matter, since there is no support in the specification or drawings for the bone belt and parallel belt extending “perpendicular” to one another. The Examiner notes drawings have not been identified by the specification as being drawn accurately or to scale, and without mentioning the precise angle of the belts in relation to one another (since “perpendicular” denotes 90 degrees specifically), this is considered to be new matter. 
Remaining claims are rejected for depending on a claim with new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-8, 10-15, 18-19, 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for referring to “the rotating member” with reference to the joint mounting portion, when it is unclear what this is referring to.
Further, it is unclear what it means for the reinforcement belt to extend “entirely along an interior of the frame to reinforce a stiffness of the frame to inhibit an impact of the frame and the user”. 
First, it is unclear whether this means the reinforcement belt must follow the frame, so that is extends along the interior of the frame in the frame’s entirety, mimicking the outline or the frame; that the belt should extend only along an interior location of the frame (i.e. as opposed to an outside of the frame); that the belt’s entirety extends along an interior of the frame (but does not necessarily need to extend along the “interior of the frame” in the frame’s entirety; or some other reason. 
Second, it is unclear what it means for the reinforcement belt to “inhibit an impact of the frame and the user”. It is unclear whether this means the belt must inhibit the frame and user from impacting on one another, whether this means the belt inhibits the impact of the frame and user against something else (i.e. the ground?), or some other reason. It is equally unclear to the Examiner how a belt would “inhibit an impact of the frame and the user” no matter which interpretation is used. It appears Applicant might have omitted essential subject matter. 


 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
As is best understood, claim(s) 1-2, 5, 7-8, 10, 12-13, 15, 19, 21, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashihara et al. (US 20060276728 A1), hereinafter known as Ashihara in view of Katoh et al. (US 20070010378 A1), hereinafter known as Katoh.
Regarding claim 1 Ashihara discloses a motion assistance apparatus (Abstract) comprising:
a driver configured to generate power to assist a motion of a user (40; [0103]);
a rotating member ([0103] output shaft) configured to be rotated using power received from the driver to assist a rotary motion of a joint portion of the user (21; [0103]); and 
a frame module including: 
a frame configured to enclose a portion of the user ([0094] the frame module includes at least frame members 15, 20, 30, and 50) the frame including a front portion corresponding to a waist of the user (front portion of item 11 (integral with the first and second binding portions and with the parallel belt); Figure 1 shows 11 “corresponding” to a waist), a side portion corresponding to a hip portion of the user (13; Figure 1 which includes a joint mounting portion configured to have the rotating member mounted thereto (as is best understood: plastic mounting members 13 and the surrounding structure in which the actuator is mounted (at least figures 1-4 show a rotating member being disposed within the joint mounting portion); [0073] [0109]), the front portion including a first binding portion and a second binding portion, the second biding portion being configured to detachably connect to the first binding portion (([0070] and Figure 5a item 11 shows the belt including a first and second binding portion (left and right sides of belt 11 respectively) which are connected together via  buckle BU; Merriam-Webster defines a “buckle” as “a fastening for two loose ends that is attached to one and holds the other by a catch”, indicating the binding portions connect detachably); and 
at least one reinforcement belt (10) extending entirely along an interior of the frame (Figure 5b; as is best understood, the belt does not extend exterior to the frame and thus is understood to extend entirely along an interior of the frame) to reinforce a stiffness of the frame to inhibit an impact of the frame and the user (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Ashihara was considered capable of performing the cited intended use of “reinforcing a stiffness of the frame to inhibit an impact of the frame and the user”. The connections to the user are intended to prevent loosening of the frame ([0073]-[0075]), and also are recited as possibly being made of plastic and/or metal ([0076]), all of which are understood to increase a stiffness of a frame as it helps attach to a user.), the at least one reinforcement belt including at least a bone belt (Figure 5b item 14, including the part of the belt which extends from item 14 up to the front portion of the frame 15) and a parallel belt intersecting the joint mounting portion and configured to directly connect the joint mounting portion of the side portion of the frame and the front portion of the frame (the front portion of item 11 which is connected to the joint mounting portion (integral with front portion 11 but not connected to the first and second binding portions)), the bone belt being arranged to incline upwardly from the joint mounting portion to the front portion (Figure 5a shows at least part of the V-shaped bone belt inclining upwardly inclining upwardly), and the parallel belt extending about a waist of the user (Figures 5a-c; the parallel belt is understood capable of extending around a waist of the user);
but is silent with regards to the frame including a rear portion,
and the parallel belt extending perpendicular to the bone belt.
claim 1 Katoh teaches a motion assistance apparatus which includes a driver (10) and a frame including a rear portion corresponding to a dorsal portion of the user (4), a side portion corresponding to a hip portion of the user (9), and a front portion corresponding to a waist of the user (16), 
Ashihara and Katoh are involved in the same field of endeavor, namely exoskeletons for assisting in lower limb movement. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Ashihara by having a rear frame portion such as is taught by Katoh in order to provide back support to the user, which will also ease comfort and help reduce the weighty feeling of the walking assist apparatus as a whole.
However, regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the angles of either the parallel belt or bone belt so that the parallel belt and bone belt extend perpendicular to one another since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Ashihara. 
Regarding claim 2 the Ashihara Katoh Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Ashihara further discloses the at least one reinforcement belt is configured to have an adjustable length (the applicant is advised that, while the must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Ashihara discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. Paragraph [0070] of Ashihara discloses a buckle which allows for the belt to have an adjustable length).
Regarding claim 5 the Ashihara Katoh Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Ashihara further discloses end portions of the reinforcement belt are connected to inner surfaces of the fame such that the reinforcement belt (Figure 5a shows the belt extending on the inside surface of the frame (which includes actuator mounting member 13) is configured to support the user in a state in which the user is spaced apart from the frame (this is stated as an “intended use” of the configuration of Ashihara. The configuration of Ashihara is understood capable of supporting the user “in a state in which the user is spaced apart from the frame” as the claims require, since at least the belt separates the user from the frame.).	
Regarding claim 7 the Ashihara Katoh Combination teaches the apparatus of claim 1 substantially as is claimed,

Regarding claim 8 the Ashihara Katoh Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Ashihara further discloses the reinforcement belt includes a plurality of belts connected together in a single loop (the reinforcement belt 10 includes belts 11, 14, 12, 16, 15 which all connect together to form at least a single loop around the waist of the user).
Regarding claim 10 the Ashihara Katoh Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Ashihara further discloses the frame further comprises a supporting member configured to extend in a direction perpendicular to a circumferential direction of the portion of the user to support the use (20); and 
Katoh further teaches wherein a supporting member (25) is configured to extend from the rear portion of the frame in a direction perpendicular to a circumferential direction of the portion of the user to support the user (Figure 1 item 25 is seen to extend from both the rear portion (4) as well as joint portion (9)),
and the reinforcement belt including a supporting belt which has an end portion connected to an end portion of the supporting member (5).
claim 12 the Ashihara Katoh Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Ashihara further discloses the reinforcement belt further includes a crossing belt connected to the frame in a direction intersecting a circumferential direction of the portion of the user (12).
Regarding claim 13 the Ashihara Katoh Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Ashihara further discloses wherein the belt includes a parallel belt is connected to the frame in a direction parallel to a circumferential direction of the portion of the user (11).
Regarding claim 15 the Ashihara Katoh Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Ashihara further discloses the bone belt is configured to connect to the frame module in a longitudinal direction of an iliac crest of the user (Figure 5b item 14 shows the belt extending in both a longitudinal and a circumferential direction of an iliac crest).
Regarding claim 19 the Ashihara Katoh Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Ashihara further discloses the frame includes a supporting member configured to extend in a direction perpendicular to a circumferential direction of the portion of the user to support the user (20) and 
the belt includes a side belt having a first side connected to the supporting member (Figures 1, 5a show a side belt of belt 11, with a first side connected to 
Regarding claim 21 the Ashihara Katoh Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Ashihara further discloses the frame comprises:
a supporting member configured to extend in a direction perpendicular to a circumferential direction of the portion of the user to support the user (20) and 
the reinforcement belt includes a supporting belt having at least a first end portion connected to an end portion of the supporting member (11 (includes a “first end portion” connected to the top end of the supporting member 20 via the joint mounting portion 13)).
Regarding claim 27 the Ashihara Katoh Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Ashihara further discloses the bone belt includes a first end attached to the joint mounting portion of the side portion of the frame (Figure 5a, for example the part of the belt 14 depending downward from the joint mounting portion 13), and a second end attached to the front portion of the frame (Figure 5a, the upwardly extending part of the belt which connects belt 14 to the front frame member 15) such that the first end of the bone belt corresponds to the rotating member (Figure 5a the first end of the bone belt “corresponds” to the rotating member as is seen in Figure 5a)).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashihara in view of Katoh as is applied above in view of West (US 20040230150 A1).
Regarding claim 3 the Ashihara Katoh Combination teaches the apparatus of claim 2 substantially as is claimed,
wherein Ashihara further teaches a first sub-belt with a first end portion being connected to a first side of the frame (annotated Figure 5c below shows the first sub-belt, which would connect to the frame via 13L); and 
a second sub-belt connected to a second side of the frame with a first end portion (annotated Figure 5c below shows the second sub-belt which would connect to the frame through 13R),
but is silent with regards to the belts including second end portions, so that the second end portion of the second sub-belt detachably connects to the second end portion of the first sub-belt.

    PNG
    media_image1.png
    418
    817
    media_image1.png
    Greyscale

However, regarding claim 3 West teaches a waist belt in which rear sub-belts have second end portions which detachably connect to one another (Figure .

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashihara in view of Katoh as is applied above in view of Takahashi et al. (US 20110160626 A1), hereinafter known as Takahashi.
Regarding claim 4 the Ashihara Katoh Combination teaches the apparatus of claim 3 substantially as is claimed,
but is silent with regards to whether the first end portion of the first or second sub-belt is rotatably connected to the frame.
However, regarding claim 4 Takahashi teaches a belt which is rotatably connected to a frame ([0058] belt 36 is pivotally connected at item 98).  Ashihara and Takahashi are involved in the same field of endeavor, namely exoskeletons. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Ashihara Katoh Combination rotatably connected to the frame as is taught by Takahashi in order to allow the connecting apparatus it be more customizable to the user, letting the user fasten the belt at an appropriate angle that fits them more comfortably. 
Regarding claim 6 see the rejection to claim 4 above (the reinforcement belt includes the sub-belts and as such, the combination of claim 4 above is understood to teach one of the end portions of the reinforcement belt being rotatably connected to the fame). 

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashihara in view of Katoh as is applied above, further in view of Averianov et al. (US 7041074 B1) hereinafter known as Averianov.
Regarding claim 11 the Ashihara Katoh Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Katoh further teaches the frame includes a lower supporting member (2) configured to support the hip portion of the user by extending downward in a direction perpendicular to the circumferential direction of the portion of the user (Figure 6; the Examiner notes all structural member under the hip are understood to be capable of supporting the hip portion against gravity),
and a reinforcement belt which includes a lower supporting belt having an end portion connected to the lower supporting member (24);
but is silent with regards to the frame including an upper supporting member which extends upward perpendicularly to a circumferential direction of configured to support the dorsal portion of the user by extending upward from the rear portion of the frame vertically in a direction perpendicular to a circumferential direction of the portion of the user, 
and the reinforcement belt including an upper supporting belt with an end portion connected to the upper supporting member.
However, regarding claim 11 Averianov teaches an exoskeleton which includes an upper supporting member (13) configured to support the dorsal portion of the user by extending upward from the rear portion of the frame vertically in a direction perpendicular to a circumferential direction of the portion of the user (Figure 4 shows the plate 13 extending upward from a rear portion of a frame which supports the dorsal side of the user) and an upper supporting belt having an end portion connected to the upper supporting member (2);
 Ashihara and Averianov are involved in the same field of endeavor, namely exoskeletons for assisting in walking. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Ashihara Katoh Combination by including an upper support member and upper supporting belt such as is taught by Averianov, in order to provide the user with more back support, which will withstand the drive force generated by the hip actuator, and in order to connect the lower supporting member to the user’s leg, thereby preventing undesired movement during use and acting as another point of contact to transmit force to the user’s limb, thus rendering the apparatus as a whole more effective at transferring force from the actuator.
claim 18 the Ashihara Katoh Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Katoh further teaches the frame includes a lower supporting member (2) configured to support the hip portion of the user by extending downward in a direction perpendicular to the circumferential direction of the portion of the user (Figure 6: the Examiner notes any structure positioned under the hip portion of the user while the exoskeleton is mounted, would inherently “support” the hip portion against gravity),
but is silent with regards to the frame including an upper supporting member which extends upward perpendicularly to a circumferential direction of the portion of the user,
and the belt including a connecting belt configured to connect an end portion of the upper supporting member to an end portion of the lower supporting member
However, regarding claim 18 Averianov teaches an exoskeleton which includes an upper supporting member (13) configured to support the dorsal portion of the user by extending upward from the rear portion of the frame vertically in a direction perpendicular to a circumferential direction of the portion of the user (Figure 4 shows the plate 13 extending upward from a rear portion of a frame which supports the dorsal side of the user) and an upper supporting belt having an end portion connected to the upper supporting member (2). 
 Ashihara and Averianov are involved in the same field of endeavor, namely exoskeletons for assisting in walking. It would have been obvious to one 
The Examiner respectfully notes that the Ashihara Katoh Averianov Combination thus also teaches the reinforcement belt including a connecting belt (11) which would thus connect an end portion of the upper supporting member (which extends from the rear of the frame) to an end portion of the lower supporting member (near the side mounting portion).

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashihara in view of Katoh as is applied above in view of Kudoh et al. (EP 1547568 A1) hereinafter known as Kudoh.
Regarding claims 13-14 the Ashihara Katoh Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Ashihara further discloses the frame includes a supporting member extending in a direction perpendicular to the circumferential direction of the portion of the user to support the user (22),

However, regarding claims 13-14, Kudoh teaches an exoskeleton which includes a supporting member (22) extending in a direction perpendicular to the circumferential direction of the portion of the user (Figures 1, 3),
and a parallel belt connected to the frame in a direction parallel to a circumferential direction of the portion of the user, so that the first end of the parallel belt connects to a upper supporting belt having an end portion connected to the upper supporting member (Figures 1-3 item 15 shows a belt which connects to both the frame and a joint portion at different ends).
Ashihara and Kudoh are involved in the same field of endeavor, namely lower limb orthoses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Ashihara Katoh Combination by having a parallel belt connecting to a supporting member such as is taught by Kudoh in order to provide a more secure connection between the legs of the user and a supporting member, thus reducing the possibility of movement between the user and the frame which increases comfort and stability of the device overall.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashihara in view of Katoh as is applied above in view of Shimada et al. (US 20060052731 A1), hereinafter known as Shimada.
Regarding claim 22 the Ashihara Katoh Combination teaches the apparatus of claim 1 substantially as is claimed,
configured to restrict the deformation of the frame in response to a torque applied thereto ([0103] a torque is applied; [0068] the belt 10 attaches the frame to the user and accordingly is inherently capable of applying a restrictive force when tightened against the user).
but is silent with regards to there being a plurality of interlocking frames which enclose a portion of a user. 
However, regarding claim 22 Shimada teaches wherein a motion assistance apparatus includes a frame that include interlocking portions which enclose a portion of a user (Figure 3 items 21L, 21C, and 21R).  Ashihara and Shimada are involved in the same field of endeavor, namely motion assistance apparatuses. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of the Ashihara Katoh Combination by having the frame have interlocking features such as is taught by Shimada in order to allow the fame to be adjustable, with the interlocking portions being length adjustable, in order to provide a more customized orthosis for the patient, thus increasing patient comfort. 

Claim 23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashihara in view of Katoh as is applied above in view of Shimada as is applied above further in view of Hirata et al. (US 20090306564 A1) hereinafter known as Hirata.
Regarding claim 23 the Ashihara Katoh Shimada Combination teaches the apparatus of claim 22 substantially as is claimed,
configured to have joint assemblies mounted thereon which apply a torque to a support attached to at least a thigh of the user to assist the user with movement of their hip joints (the frames of Shimada are capable of having joint assemblies mounted thereon as is claimed: please see Figure 2 item TA1),
but is silent with regards to the frames being flexible or not.
However, regarding claim 23 Hirata teaches an exoskeleton which includes a frame which is flexible (Abstract; at least Figure 2 item 5 of the frame as a whole is flexible). Ashihara and Hirata are involved in the same field of endeavor, namely exoskeletons for supporting users walking. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Ashihara Katoh Shimada Combination to have the frame be flexible such as is taught by Hirata in order to ensure the fame is conformable to the patient, which will result in less stress and torsions on the frame itself, and result in a more comfortable experience for the user.  
Regarding claim 25 the Ashihara Katoh Shimada Hirata Combination teaches the apparatus of claim 22 substantially as is claimed,
wherein Ashihara further discloses the belt include a plurality of reinforcement belts connected together in a closed loop (Figure 5a shows the belt comprising more than one belt, connected together forming at least a closed loop around the waist of the user).
claim 26 the Ashihara Katoh Shimada Hirata Combination teaches the apparatus of claim 25 substantially as is claimed,
wherein Hirata further teaches ends of reinforcement belts are connected to inner surfaces of the plurality of interlocking fames such that the reinforcement belt is configured to maintain a gap between the plurality of interlocking fames and the user when the torque is applied to the interlocking frames (Figure 5).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashihara in view of Katoh, Shimada, and Hirata as is applied above further in view of West as is applied above. 
Regarding claim 24 the Ashihara Katoh Shimada Hirata Combination teaches the apparatus of claim 23 substantially as is claimed,
wherein Ashihara further teaches a first sub-belt with a first end portion being connected to a first side of the frame (annotated Figure 5c shows the first sub-belt, which would connect to the frame via 13L); and 
a second sub-belt connected to a second side of the frame with a first end portion (annotated Figure 5c below shows the second sub-belt which would connect to the frame through 13R),
but is silent with regards to the belts including second end portions, so that the second end portion of the second sub-belt detachably connects to the second end portion of the first sub-belt.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/09/21